Exhibit 10.1

 

ENLINK MIDSTREAM GP, LLC

LONG-TERM INCENTIVE PLAN

(As Amended and Restated in 2016)

 

Section 1.                                          Purpose of the Plan.

 

The EnLink Midstream GP, LLC Long-Term Incentive Plan (the “Plan”) (originally
known as the Crosstex Energy GP, LLC Long-Term Incentive Plan (the “Prior
Plan”)) is intended to promote the interests of EnLink Midstream Partners, LP, a
Delaware limited partnership (the “Partnership”), by providing to employees,
consultants and independent contractors of EnLink Midstream GP, LLC (the
“Company”) and its Affiliates and non-employee directors of the Company, who
perform services for the benefit of the Partnership, incentive compensation
awards for superior performance that are based on Units. The Plan is also
contemplated to enhance the ability of the Company and its Affiliates to attract
and retain the services of individuals who are essential for the growth and
profitability of the Partnership and to encourage them to devote their best
efforts to the business of the Partnership, thereby advancing the interests of
the Partnership and its partners.

 

Section 2.                                          Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Award” means an Option or Restricted Incentive Unit granted under the Plan, and
shall include any tandem DERs granted with respect to an Award of Restricted
Incentive Units, it being understood that tandem DERs shall not be granted with
respect to an Award of Options. All Awards shall be granted by, confirmed by,
and subject to the terms of, an Award Agreement.

 

“Award Agreement” means a written agreement between the Company and a
Participant that sets forth the terms, conditions, restrictions and/or
limitations applicable to an Award.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, except as otherwise provided in an Award Agreement,
(i) Participant has failed to perform the duties assigned to him or her and such
failure has continued for thirty (30) days following delivery by the Company of
written notice to Participant of such failure, (ii) Participant has been
convicted of a felony or misdemeanor involving moral turpitude,
(iii) Participant has engaged in acts or omissions against the Company
constituting dishonesty, breach of fiduciary obligation, or intentional
wrongdoing or misfeasance, (iv) Participant has acted intentionally or in bad
faith in a manner that results in a material detriment to the assets, business
or prospects of the Company, or (v) Participant has breached any obligation
under the Plan or Award Agreement.

 

--------------------------------------------------------------------------------


 

“Change of Control” means: (i) the consummation of a merger or consolidation of
the Company with or into another entity or any other transaction the result of
which is that any Person (other than EnLink Midstream, LLC, the Partnership or
any of their subsidiaries) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of 50% or more of
the voting power of the outstanding equity interests of the continuing or
surviving entity; (ii) the sale, transfer or other disposition of all or
substantially all of the Company’s or the Partnership’s assets; or (iii) a
change in the composition of the Board as a result of which fewer than 50% of
the incumbent directors are directors who either (A) had been directors of the
Company on the date 12 months prior to the date of the event that may constitute
a Change of Control (the “original directors”) or (B) were elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the aggregate of the original directors who were still in office at the time of
the election or nomination and the directors whose election or nomination was
previously so approved.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
including regulations thereunder and successor provisions and regulations
thereto.

 

“Committee” means the Compensation Committee of the Board or such other
committee of the Board appointed to administer the Plan.

 

“Consultant” means an individual performing direct consulting or other
contracting services for the Company or an Affiliate, in each case as determined
by the Committee, and who is treated for tax purposes as an independent
contractor at the time of performance of the services.

 

“Distribution Equivalent Right” or “DER” means a contingent right, granted in
tandem with a specific Restricted Incentive Unit under Section 6(b)(i) to
receive with respect to each Unit subject to the Award an amount in cash, Units
and/or Restricted Incentive Units, as determined by the Committee in its sole
discretion, equal in value to the distributions made by the Partnership with
respect to a Unit during the period such Award is outstanding.

 

“Employee” means any employee of the Company or an Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means the closing sales price of a Unit on the applicable
date (or if there is no trading in the Units on such date, on the next preceding
date on which there was trading) as reported in The Wall Street Journal (or
other reporting service approved by the Committee). In the event Units are not
publicly traded at the time a determination of fair market value is required to
be made hereunder, the determination of fair market value shall be made in good
faith by the Committee and in accordance with Section 409A of the Code, as
applicable.

 

“Option” means an option to purchase Units granted under the Plan.

 

“Outside Director” means a “non-employee director” of the Company, as defined in
Rule 16b-3.

 

2

--------------------------------------------------------------------------------


 

“Participant” means any Employee, Consultant or Outside Director granted an
Award under the Plan.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Plan” means this EnLink Midstream GP, LLC Long-Term Incentive Plan, as amended
from time to time.

 

“Restricted Incentive Unit” means an Award that is valued by reference to a
Unit, which value may be paid to the Participant by delivery, as the Committee
shall determine, of cash, Units, or any combination thereof, and that has such
restrictions as the Committee, in its sole discretion, may impose.

 

“Restriction Period” means the period established by the Committee with respect
to an Award during which the Award either remains subject to forfeiture or is
not exercisable by or payable to the Participant.

 

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Section 409A” means Section 409A of the Code and the guidance promulgated
thereunder.

 

“Unit” means a Common Unit of the Partnership or any other securities or other
consideration into which a Common Unit of the Partnership is converted pursuant
to any capital reorganization, recapitalization, merger or other similar
transaction.

 

Section 3.                                          Administration.

 

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the following, and any applicable law, the Committee, in
its sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the Company (provided the Chief Executive Officer is a member of the
Board), subject to such limitations on such delegated powers and duties as the
Committee may impose, if any. Upon any such delegation all references in the
Plan to the “Committee,” other than in Section 7, shall be deemed to include the
Chief Executive Officer; provided, however, that such delegation shall not limit
the Chief Executive Officer’s right to receive Awards under the Plan.
Notwithstanding the foregoing, the Chief Executive Officer may not grant Awards
to, or take any action with respect to any Award previously granted to himself
or herself, a person

 

3

--------------------------------------------------------------------------------


 

who is an officer subject to Rule 16b-3 or a member of the Board. Subject to the
terms of the Plan and applicable law, and in addition to other express powers
and authorizations conferred on the Committee by the Plan, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of Units to be covered by Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled, exercised, canceled, or forfeited;
(vi) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan (including any Award Agreement);
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any Affiliate, any Participant,
and any beneficiary of any Award.

 

Section 4.                                          Units.

 

(a)                                 Units Available. Subject to adjustment as
provided in Section 4(c), the number of Units with respect to which Restricted
Incentive Units and Options may be granted under the Plan is 14,070,000.  If any
Option or Restricted Incentive Unit is forfeited or otherwise terminates or is
canceled without the delivery of Units, then the Units covered by such Award, to
the extent of such forfeiture, termination or cancellation, shall again be Units
with respect to which Options or Restricted Incentive Units may be granted, as
the case may be.

 

(b)                                 Sources of Units Deliverable Under Awards.
Any Units delivered pursuant to an Award shall consist, in whole or in part, of
Units acquired in the open market, from any Affiliate, the Partnership or any
other Person, or any combination of the foregoing, as determined by the
Committee in its discretion.

 

(c)                                  Adjustments. In the event that the
Committee determines that any distribution (whether in the form of cash, Units,
other securities, or other property), recapitalization, split, reverse split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Units or other securities of the Partnership,
issuance of warrants or other rights to purchase Units or other securities of
the Partnership, or other similar transaction or event affects the Units such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Units (or
other securities or property) with respect to which Awards may be granted under
the Plan, (ii) the number and type of Units (or other securities or property)
subject to outstanding Awards, and (iii) the grant or exercise price with
respect to any outstanding Award or, if deemed appropriate, make provision for a
cash payment to the holder of an outstanding Award; provided, that the number of
Units subject to any Award shall always be a whole number.

 

4

--------------------------------------------------------------------------------


 

Section 5.                                          Eligibility.

 

Any Employee or Consultant, who performs services for the benefit of the
Partnership, or Outside Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

 

Section 6.                                          Awards.

 

(a)                                 Options. The Committee shall have the
authority to determine the Employees, Consultants and Outside Directors to whom
Options shall be granted, the number of Units to be covered by each Option, the
purchase price therefor and the conditions and limitations applicable to the
exercise of the Option, including the following terms and conditions and such
additional terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.

 

(i)                                     Exercise Price. The purchase price per
Unit purchasable under an Option shall be determined by the Committee at the
time the Option is granted and shall be no less than the Fair Market Value of a
Unit as of the date of grant.

 

(ii)                                  Time and Method of Exercise. The Committee
shall determine the Restriction Period, i.e., the time or times at which an
Option may be exercised in whole or in part, which may include, without
limitation, accelerated vesting upon the achievement of specified performance
goals, and the method or methods by which payment of the exercise price with
respect thereto may be made or deemed to have been made, which unless otherwise
prohibited by applicable law, may include, without limitation, cash, check
acceptable to the Company, a “cashless-broker” exercise through procedures
approved by the Company, by withholding from the issuance under the Option Units
otherwise deliverable thereunder, other securities or other property, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price.  The Committee may adopt additional rules and
procedures regarding the exercise of Options from time to time, provided that
such rules and procedures are not inconsistent with the Plan or applicable law.

 

(iii)                               Term. Subject to earlier termination as
provided in the Award Agreement or the Plan, each Option shall expire on the
tenth anniversary of its date of grant.

 

(iv)                              Forfeiture. Each Award Agreement embodying the
Award of an Option shall set forth the extent to which a Participant shall have
the right to exercise the Option following termination of the Participant’s
employment or service with the Company.  Such provisions shall be determined by
the Committee in its absolute discretion, need not be uniform among all Options
granted under the Plan and may reflect distinctions based on the reasons for
termination of employment or service.  The Committee may, in its discretion,
waive in whole or in part such forfeiture with respect to a Participant’s
Options.

 

(v)                                 Option Exchanges. Subject to Section 409A
and notwithstanding anything herein to the contrary, except in connection with a
corporate transaction involving the

 

5

--------------------------------------------------------------------------------


 

Company as provided in Section 4(c) (including, without limitation, any
distribution, Unit split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of Units), the terms of outstanding awards may not be amended to reduce
the exercise price of outstanding Options or cancel, exchange, substitute,
buyout or surrender outstanding Options in exchange for cash, other awards or
Options with an exercise price that is less than the exercise price of the
original Options without unitholder approval.

 

(b)                                 Restricted Incentive Units. The Committee
shall have the authority to determine the Employees, Consultants and Outside
Directors to whom Restricted Incentive Units shall be granted, the number of
Restricted Incentive Units to be granted to each such Participant, the
Restriction Period, the conditions under which the Restricted Incentive Units
may become vested or forfeited, which may include, without limitation, the
accelerated vesting upon the achievement of specified performance goals, and
such other terms and conditions as the Committee may establish with respect to
such Awards, including whether DERs are granted with respect to such Restricted
Incentive Units.

 

(i)                                     DERs.  Unless otherwise determined by
the Committee and specified in the Award Agreement, DERs if granted on the
specified number of Units covered by an Award of Restricted Incentive Units,
shall, as specified in the Award Agreement, be either (A) paid with respect to
such Restricted Incentive Units on the distribution date in cash or in
unrestricted Units having a Fair Market Value equal to the amount of such
distribution, or (B) deferred with respect to such Restricted Incentive Units
and the amount or value thereof may automatically be deemed reinvested in
additional Restricted Incentive Units and paid at the time payment is made with
respect to such Award of Restricted Incentive Units.  Notwithstanding the
foregoing, DERs shall only be paid in a manner that is either exempt from or in
compliance with the requirements under Section 409A.

 

(ii)                                  Forfeiture. Except as otherwise provided
in the terms of the Restricted Incentive Units Award Agreement, upon termination
of a Participant’s employment or service with the Company and its Affiliates or
membership on the Board, whichever is applicable, for any reason during the
applicable Restriction Period, all Restricted Incentive Units shall be forfeited
by the Participant.  The Committee may, in its discretion, waive in whole or in
part such forfeiture with respect to a Participant’s Restricted Incentive Units.

 

(iii)                               Lapse of Restrictions. Upon or following the
vesting of each Restricted Incentive Unit, the Participant shall be entitled to
receive one Unit, subject to the provisions of Section 8(b).

 

(c)                                  General.

 

(i)                                     Awards May Be Granted Separately or
Together. Awards may, in the discretion of the Committee, be granted either
alone or in addition to, in tandem with, or in substitution for any other Award
granted under the Plan or any award granted under any other plan of the Company
or any Affiliate. Awards granted in addition to or in

 

6

--------------------------------------------------------------------------------


 

tandem with other Awards or awards granted under any other plan of the Company
or any Affiliate may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.

 

(ii)                                  Limits on Transfer of Awards.

 

(A)                               Permitted Transferees.  The Committee may, in
its discretion, permit a Participant to transfer all or any portion of an
Option, or authorize all or a portion of an Option to be granted to a
Participant to be on terms which permit transfer by such Participant; provided
that, in either case the transferee or transferees must be any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, in each case
with respect to the Participant, an individual sharing the Participant’s
household (other than a tenant of the Participant or employee of the Company), a
trust in which any of the foregoing individuals have more than 50% of the
beneficial interest, a foundation in which any of the foregoing individuals (or
the Participant) control the management of assets, and any other entity in which
any of the foregoing individuals (or the Participant) own more than 50% of the
voting interests (collectively, “Permitted Transferees”); provided further that,
(1) there may be no consideration for any such transfer and (2) subsequent
transfers of Options transferred as provided above shall be prohibited except
subsequent transfers back to the original holder of the Option and transfers to
other Permitted Transferees of the original holder.  Award Agreements evidencing
Options with respect to which such transferability is authorized at the time of
grant must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Section 6(c)(ii)(A).

 

(B)                               Domestic Relations Orders.  An Option,
Restricted Incentive Unit or other Award may be transferred, to a Permitted
Transferee, pursuant to a domestic relations order entered or approved by a
court of competent jurisdiction upon delivery to the Company of written notice
of such transfer and a certified copy of such order.

 

(C)                               Other Transfers.  Except as expressly
permitted by Sections 6(c)(ii)(A) and (B), Awards shall not be transferable
other than by will or the laws of descent and distribution.

 

(D)                               Effect of Transfer.  Following the transfer of
any Award as contemplated by Sections 6(c)(ii)(A), (B), and (C), (1) such Award
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer; provided that the term “Participant” shall be
deemed to refer to the Permitted Transferee, the recipient under a domestic
relations order described in Section 6(c)(ii)(B), or the estate or heirs of a
deceased Participant or other transferee, as applicable, to the extent
appropriate to enable the exercise of the transferred Award in accordance with
the terms of this Plan and applicable law

 

7

--------------------------------------------------------------------------------


 

and (2) the provisions of the Award relating to exercisability, vesting or
forfeiture shall continue to be applied with respect to the original Participant
and, with respect to the exercisability of the Award, following the occurrence
of any applicable events described therein the Award shall be exercisable by the
Permitted Transferee, the recipient under a qualified domestic relations order,
or the estate or heirs of a deceased Participant, as applicable, only to the
extent and for the periods that would have been applicable in the absence of the
transfer.

 

(E)                                Procedures and Restrictions.  Any Participant
desiring to transfer an Award as permitted under Sections 6(c)(ii)(A), (B), or
(C) shall make application therefor in the manner and time specified by the
Committee and shall comply with such other requirements as the Committee may
require to assure compliance with all applicable securities laws.  The Committee
shall not give permission for such a transfer if (1) it would give rise to short
swing liability under Section 16(b) of the Exchange Act or (2) it may not be
made in compliance with all applicable federal, state and foreign securities
laws.

 

(F)                                 Registration.  To the extent the issuance to
any Permitted Transferee of any Units issuable pursuant to Awards transferred as
permitted in this Section 6(c)(ii) is not registered pursuant to the effective
registration statement of the Company generally covering the Units to be issued
pursuant to this Plan to initial holders of Awards, the Company shall not have
any obligation to register the issuance of any such Units to any such
transferee.

 

(iii)                               Term of Awards. Subject to the term
described in Section 6(a)(iii), the term of each Award shall be for such period
as may be determined by the Committee.

 

(iv)                              Unit Certificates. All certificates for Units
or other securities of the Partnership delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Units or other securities are then listed, and any applicable federal
or state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

(v)                                 Consideration for Grants. Awards may be
granted for no cash consideration or for such consideration as the Committee
determines.

 

(vi)                              Delivery of Units or other Securities and
Payment by Participant of Consideration. Notwithstanding anything in the Plan or
any Award Agreement to the contrary, delivery of Units pursuant to the exercise
or vesting of an Award may be deferred for any period during which, in the good
faith determination of the Committee, the Company is not reasonably able to
obtain Units to deliver pursuant to such Award without violating the rules or
regulations of any applicable law or securities exchange. No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including, without limitation, any exercise price or tax withholding)
is received by the

 

8

--------------------------------------------------------------------------------


 

Company.  Unless otherwise prohibited by applicable law, such payment may be
made by such method or methods and in such form or forms as the Committee shall
determine, including, without limitation, cash, other Awards, withholding of
Units, cashless-broker exercises with simultaneous sale, or any combination
thereof; provided that the combined value, as determined by the Committee, of
all cash and cash equivalents and the Fair Market Value of any such Units or
other property so tendered to the Company, as of the date of such tender, is at
least equal to the full amount required to be paid to the Company pursuant to
the Plan or the applicable Award Agreement.

 

(vii)                           Change of Control.  Any Award Agreement
hereunder may, in the discretion of the Committee, provide for the circumstances
and manner in which, if at all, vesting provisions or performance conditions
thereunder would be affected by a Change of Control, or such event related to a
Change of Control as may be established by the Committee.

 

(A)                               In the case of an Option granted after
March 7, 2014 or not otherwise exercised upon a Change of Control, upon a Change
of Control, and except as otherwise provided in the Award Agreement for such
Option, the Committee, acting in its sole discretion without the consent or
approval of any holder, shall affect one or more of the following alternatives
with respect to Options, which may vary among individual holders: (1) accelerate
the time at which Options then outstanding may be exercised so that such Options
may be exercised in full for a limited period of time on or before a specified
date (before or after such Change of Control) fixed by the Committee, after
which specified date all unexercised Options and all rights of holders
thereunder shall terminate; (2) require the mandatory surrender to the Company
by selected holders of some or all of the outstanding Options held by such
holders (irrespective of whether such Options are then exercisable under the
provisions of this Plan) as of a date, before or after such Change of Control,
specified by the Committee, in which event the Committee shall thereupon cancel
such Options and pay to each holder an amount of cash (or other consideration
including securities or other property) per Unit equal to the excess, if any, of
the Change of Control Price (as defined below) of the Units subject to such
Options over the exercise price(s) under such Options for such Units (except
that to the extent the exercise price under any such Option is equal to or
exceeds the Change of Control Price, in which case no amount shall be payable
with respect to such Option); or (3) make such adjustments to Options then
outstanding as the Committee deems appropriate to reflect such Change of
Control; provided, however, that the Committee may determine in its sole
discretion that no adjustment is necessary to Options then outstanding;
provided, further, however, that the right to make such adjustments shall
include, but not require or be limited to, the modification of Options such that
the holder of the Option shall be entitled to purchase or receive (in lieu of
the total number of Units as to which an Option is exercisable (the “Total
Units”) or other consideration that the holder would otherwise be entitled to
purchase or receive under the Option (the “Total Consideration”)), the number of
units, other securities, cash or property to which the Total Consideration would
have been entitled to in connection with the Change of Control, at an aggregate
exercise price equal to the exercise price that would have been payable if the
Total Units had been purchased upon the exercise of the Option immediately
before the consummation of the Change of Control.  Notwithstanding the
foregoing, the provisions of the Prior Plan shall apply to Options granted prior
to March 7, 2014.

 

9

--------------------------------------------------------------------------------


 

(B)                               The “Change of Control Price” for purposes of
the prior paragraph shall equal the amount determined in the following clause
(1), (2), (3), (4) or (5), whichever is applicable, as follows:  (1) the price
per Unit offered to holders of Units in any merger or consolidation, (2) the per
Unit Fair Market Value of the Units immediately before the Change of Control
without regard to assets sold in the Change of Control and assuming the
consideration is paid for the assets in the case of a sale of the assets,
(3) the amount distributed per Unit in a dissolution transaction, (4) the price
per Unit offered to holders of Units in any tender offer or exchange offer
whereby a Change of Control takes place, or (5) if such Change of Control occurs
other than pursuant to a transaction described in clauses (1), (2), (3), or
(4) of this paragraph, the Fair Market Value per Unit that may otherwise be
obtained with respect to such Options or to which such Options track, as
determined by the Committee as of the date determined by the Committee to be the
date of cancellation and surrender of such Options.  In the event that the
consideration offered to unitholders of the Partnership in any transaction
described in this Section 6(c)(vii)(B) consists of anything other than cash, the
Committee shall determine the fair cash equivalent of the portion of the
consideration offered which is other than cash and such determination shall be
binding on all affected Participants to the extent applicable to Awards held by
such Participants.

 

(C)                               In the event of a Change of Control or changes
in the outstanding Units by reason of a recapitalization, reorganization,
merger, consolidation, combination, exchange or other relevant change in
capitalization occurring after the date of the grant of any Award and except as
otherwise provided for by this Section 6(c)(vii) or in an Award Agreement, any
outstanding Awards and any Award Agreements evidencing such Awards shall be
subject to adjustment by the Committee at its discretion, which adjustment may,
in the Committee’s discretion, be described in the Award Agreement and may
include, but not be limited to, adjustments as to the number and, if applicable,
price of Units or other consideration subject to such Awards, accelerated
vesting (in full or in part) of such Awards, conversion of such Awards into
awards denominated in the securities or other interests of any successor Person,
or the cash settlement of such Awards in exchange for the cancellation thereof;
provided however, if such Awards are unvested, they may be canceled without
consideration.  In the event of any such change in the outstanding Units, the
aggregate number of Units available under this Plan may, subject to
Section 4(c), be appropriately adjusted by the Committee, whose determination
shall be conclusive.

 

Notwithstanding the foregoing, payment of any Award subject to Section 409A
shall not be accelerated upon a Change of Control unless such Change of Control
qualifies as a “change in control event” within the meaning of Treas. Reg.
Section 1.409A-3(i)(5).

 

Section 7.                                          Amendment and Termination.

 

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:

 

(a)                                 Amendments to the Plan. Except as required
by the rules of the principal securities exchange on which the Units are traded
and subject to Section 7(b) below, the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan in any manner,

 

10

--------------------------------------------------------------------------------


 

including increasing the number of Units available for Awards under the Plan,
without the consent of any unitholder, Participant, other holder or beneficiary
of an Award, or other Person.

 

(b)                                 Amendments to Awards. Subject to
Section 7(a), the Committee may waive any conditions or rights under, amend any
terms of, or alter any Award theretofore granted, provided no change, other than
pursuant to Section 7(c), in any Award shall materially reduce the benefit to a
Participant without the consent of such Participant.

 

(c)                                  Adjustment of Awards Upon the Occurrence of
Certain Unusual or Nonrecurring Events. The Committee is hereby authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of unusual or nonrecurring events (including, without
limitation, the events described in Section 4(c)) affecting the Partnership or
the financial statements of the Partnership, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.

 

Section 8.                                          General Provisions.

 

(a)                                 No Rights to Award. No Person shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants. The terms and conditions of Awards need
not be the same with respect to each recipient.

 

(b)                                 Withholding. The Company or any Affiliate is
authorized to withhold from any Award, from any payment due or transfer made
under any Award or from any compensation or other amount owing to a Participant
the amount (in cash, Units, other securities, Units that would otherwise be
issued pursuant to such Award or other property) of any applicable taxes payable
in respect of the grant of an Award, its exercise, the lapse of restrictions
thereon, or any payment or transfer under an Award or under the Plan and to take
such other action as may be necessary in the opinion of the Company or Affiliate
to satisfy its withholding obligations for the payment of such taxes.

 

(c)                                  Additional Conditions.  Notwithstanding
anything in the Plan to the contrary: (i) the Company may, if it shall determine
it necessary or desirable for any reason, at the time of grant of any Award or
the issuance of any Units pursuant to any Award, require the recipient of the
Award or such Units, as a condition to the receipt thereof, to deliver to the
Company a written representation of present intention to acquire the Award or
such Units for his or her own account for investment and not for distribution;
(ii) the certificate for Units issued to a Participant may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer,
and (iii) all certificates for Units delivered under the Plan shall be subject
to such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the SEC, any
stock exchange upon which the Units are then quoted, any applicable federal or
state securities law, and any applicable corporate law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Non-Competition Agreement.  Each Participant
to whom an Award is granted under this Plan may be required to agree in writing
as a condition to the granting of such Award not to engage in conduct in
competition with the Company for a period after the termination of such
Participant’s employment or service with the Company as determined by the
Committee (a “Non-Competition Agreement”); provided, however, to the extent a
legally binding right to an Award within the meaning of Section 409A is created
with respect to a Participant, the Non-Competition Agreement must be entered
into by such Participant within 30 days following the creation of such legally
binding right.

 

(e)                                  No Right to Employment or Service. The
grant of an Award shall not be construed as giving a Participant the right to be
retained in the employ or service of the Company or any Affiliate or to remain
on the Board, as applicable. Further, the Company or an Affiliate may at any
time dismiss a Participant from employment or service, free from any liability
or any claim under the Plan, unless otherwise expressly provided in the Plan or
in any Award Agreement.

 

(f)                                   Governing Law. The validity, construction,
and effect of the Plan and any rules and regulations relating to the Plan shall
be determined in accordance with the laws of the State of Delaware without
regard to its conflict of laws principles.

 

(g)                                  Severability. If any provision of the Plan
or any Award is or becomes or is deemed to be invalid, illegal, or unenforceable
in any jurisdiction or as to any Person or Award, or would disqualify the Plan
or any Award under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or award and the
remainder of the Plan and any such Award shall remain in full force and effect.

 

(h)                                 Other Laws. The Committee may refuse to
issue or transfer any Units or other consideration under an Award if, in its
sole discretion, it determines that the issuance or transfer or such Units or
such other consideration might violate any applicable law or regulation, the
rules of the principal securities exchange on which the Units are then traded,
or entitle the Partnership or an Affiliate to recover the same under
Section 16(b) of the Exchange Act, and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

 

(i)                                     No Trust or Fund Created. Neither the
Plan nor any Award shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company or any
participating Affiliate and a Participant or any other Person. To the extent
that any Person acquires a right to receive payments from the Company or any
participating Affiliate pursuant to an Award, such right shall be no greater
than the right of any general unsecured creditor of the Company or any
participating Affiliate.

 

(j)                                    No Fractional Units. No fractional Units
shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash, other securities, or

 

12

--------------------------------------------------------------------------------


 

other property shall be paid or transferred in lieu of any fractional Units or
whether such fractional Units or any rights thereto shall be canceled,
terminated, or otherwise eliminated.

 

(k)                                 Headings. Headings are given to the Sections
and subsections of the Plan solely as a convenience to facilitate reference.
Such headings shall not be deemed in any way material or relevant to the
construction or interpretation of the Plan or any provision thereof.

 

(l)                                     Facility of Payment. Any amounts payable
hereunder to any person under legal disability or who, in the judgment of the
Committee, is unable to properly manage his or her financial affairs, may be
paid to the legal representative of such person, or may be applied for the
benefit of such person in any manner which the Committee may select, and the
Company shall be relieved of any further liability for payment of such amounts.

 

(m)                             Gender and Number. Words in the masculine or
feminine gender shall include the other gender, the plural shall include the
singular and the singular shall include the plural.

 

(n)                                 Section 409A. All Awards under this Plan are
intended either to be exempt from, or to comply with the requirements of
Section 409A, and this Plan and all Awards shall be interpreted and operated in
a manner consistent with that intention.  Notwithstanding anything in this Plan
to the contrary, if any Plan provision or Award under this Plan would result in
the imposition of an applicable tax under Section 409A, that Plan provision or
Award shall be reformed to avoid imposition of the applicable tax and no such
action shall be deemed to adversely affect the Participant’s rights to an Award.

 

Section 9.                                          Term of the Plan.

 

This amendment and restatement of the Plan shall be effective as of 2016 and
shall continue until such date that is 10 years after the Plan’s last approval
by unitholders of the Partnership (March 3, 2026), the date terminated by the
Board or the date Units are no longer available for grants of Awards under the
Plan, whichever occurs first. However, unless otherwise expressly provided in
the Plan or in an applicable Award Agreement, any Award granted prior to such
termination, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.

 

13

--------------------------------------------------------------------------------